NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 19 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JERRY DORAN,                                     No. 11-55031

              Plaintiff - Appellant,             D.C. No. 8:09-cv-00067-JVS-AN

  v.
                                                 MEMORANDUM*
7-ELEVEN, INC., DBA 7-Eleven,

              Defendant - Appellee.



JERRY DORAN,                                     No. 11-55619

              Plaintiff - Appellant,             D.C. No. 8:09-cv-00067-JVS-AN

  v.

7-ELEVEN, INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 5, 2013**
                              Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.

      Jerry Doran appeals the district court’s entry of judgment as a matter of law in

favor of 7-Eleven, Inc. He also appeals the district court’s award of costs and

attorneys’ fees to 7-Eleven. We have jurisdiction under 28 U.S.C. § 1291 and affirm.1



      1. After encountering several alleged violations of the Unruh Civil Rights Act,

Cal. Civ. Code § 51, and the California Disabled Persons Act (“CDPA”), Cal. Civ.

Code §§ 54–55.32, at a 7-Eleven store, Doran sued for statutory damages. The district

court properly granted judgment as a matter of law to 7-Eleven because Doran failed

to satisfy the requirements in the 2009 Construction Related Accessibility Standards

Compliance Act (“CRAS”), Cal. Civ. Code §§ 55.51–55.57. Doran offered no

evidence that he was deterred from accessing the 7-Eleven, Cal. Civ. Code § 55.56(b),

nor did he prove that he personally encountered the violation and “experienced

difficulty, discomfort, or embarrassment because of the violation.” Cal. Civ. Code §


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
        We previously denied Doran’s Request to Take Judicial Notice, filed on
October 12, 2012.

                                          2
55.56(c). Indeed, he stipulated that he suffered no physical or emotional harm from

encountering the alleged violations. A claimant who offers no such evidence is “not

entitled as a matter of law” to recover statutory damages under the CRAS. Mundy v.

Pro-Thro Enters., 121 Cal. Rptr. 3d 274, 278 (Cal. App. Dep’t Super. Ct. 2011); see

also Munson v. Del Taco, 208 P.3d 623, 633–34 (Cal. 2009) (noting that the CRAS

was intended to protect “businesses from abusive access litigation” and “impose

limitations on damages”). By the same token, he is not entitled to recover statutory

damages under the Unruh Act or the CDPA. See Cal. Civ. Code § 55.56(a).



      2. The district court properly awarded costs to 7-Eleven. Federal Rule of Civil

Procedure 54(d)(1) requires that a prevailing party be awarded costs “[u]nless a

federal statute . . . provides otherwise.” This case involved only state law claims, and

the CDPA’s incorporation by reference of the ADA does not cause the ADA to govern

the costs award. Indeed, had this suit been filed in state court, California law would

also require a costs award. See Cal. Civ. Proc. Code § 1032(b).



      3. The district court did not abuse its discretion in ordering Doran’s attorney

to pay the fees 7-Eleven incurred in compelling his client’s deposition as a sanction

under 28 U.S.C. § 1927. The attorney not only unjustifiably required 7-Eleven to


                                           3
move to compel the deposition but also unreasonably twice sought review of the

magistrate’s order granting the motion.

      AFFIRMED.




                                          4